COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Nikolette Ledesma and Elsa Estrada v. City of Houston

Appellate case number:      01-19-00034-CV

Trial court case number:    2017-84026

Trial court:                270th District Court of Harris County

       The Court orders the parties to file supplemental briefs by March 5, 2020. See St.
John Missionary Baptist Church v. Flake, No. 18-0513, 2020 WL 593694, at *2, 4 (Tex.
Feb. 7, 2020); TEX. R. APP. P. 38.9. The Court requests the parties to address the following
issue:

       If this Court decides to affirm summary judgment in favor of appellee, the
       City of Houston, do appellants, Nikolette Ledesma and Elsa Estrada, have
       any legal claim against Houston Police Department Officer Miranda
       Martinez aka Miraida Suarez?

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: February 13, 2020